MORGAN, J.
It appearing that a stipulation has been entered into in writing by and between the attorneys for the respective parties in this suit to the following effect, namely: “That the brief and all motions of the respondent’s counsel be, and are hereby, withdrawn, and respondent’s counsel consents and agrees that the appeal herein is well taken. That *692the findings in behalf of the plaintiff in the court below are true and correct, and that the findings in behalf of the defendant are untrue and incorrect so far as the latter are inconsistent with the former. That said cause be reversed, and remanded to the district court of the first judicial district” — the court does not deem it necessary to enter into any examination of the merits of the cause whatever, and has not done so. In accordance with said stipulation, the cause is reversed, and remanded to the court below for such further proceedings as may be thought proper in the present condition of the same.
Huston, C. J., and Sullivan, J., concur.